Citation Nr: 0409674	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  98-18 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
dermatophytosis, of the hands and feet and dermatitis, 
generalized.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.  

3.  Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for a left ankle 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his child


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from June 1981 to June 1985.

This matter was last before the Board of Veterans' Appeals (Board) 
in June 2001, on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, California 
(RO).  

In June 2001, the Board directed that the appellant be issued a 
Statement of the Case pertaining to the issue of entitlement to 
service connection for a left knee injury, which had been denied 
by rating decision dated in April 1995.  The Board noted that 
through his congressional representative, the appellant filed a 
timely Notice of Disagreement in January 1996, and found that a 
Statement of the Case was not of record.  However, the record now 
indicates that the appellant was issued a Statement of the Case 
with regard to this issue in March 1996, prior to the Board June 
2001 remand.  The appellant did not perfect his appeal to this 
issue in a timely manner, and accordingly, the Board does not have 
jurisdiction.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.302(b) (2003).

In April 2003, the appellant raised the issue of reopening his 
claim of entitlement to service connection for post-traumatic 
stress disorder.  Additionally, at the hearing before the Board in 
May 2003, the appellant raised the issues of entitlement to 
service connection for joint pain, due to his service-connected 
skin disorder, as well as the issue of reopening his claim of 
entitlement to service connection for a headache disorder.  These 
issues have not been developed for appellate review and are 
referred to the RO for appropriate disposition. 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.   

REMAND

The appellant contends that the 30 percent disability rating 
assigned to his dermatological disorder does not contemplate the 
severity of the disorder.  During the May 2003 Travel Board 
hearing, the appellant testified that his skin disorder would 
ulcerate, and that he was treated the previous month by VA.

Under the Veterans Claims Assistance Act (VCAA), VA adjudicators 
must obtain all VA medical records prior to the review of a claim 
for compensation benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Because the records of the appellant's 
April 2003 VA dermatological treatment are not obtained for 
review, the appellant's claim for an increased rating for his skin 
disorder must be remanded.  

A rating decision dated in March 2003, denied the appellant's 
claim to reopen this issue of entitlement to service connection 
for a left ankle disorder.  Although the appellant filed a Notice 
of Disagreement as to the denial in April 2003, no Statement of 
the Case has been issued.  Because the filing of a notice of 
disagreement initiates appellate review, the appellant's attempt 
to reopen his claim of service connection for a left ankle 
disorder must be remanded for the preparation of a Statement of 
the Case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995).

As resolution of the remanded claims may have an impact upon the 
appellant's claim of entitlement to a total rating for 
compensation purposes based upon individual unemployability, this 
matter is deferred pending the RO's adjudication of the remanded 
claims.  

Accordingly, the claims are remanded for the following actions:

1.  The RO will ascertain if the appellant has received any VA, 
non-VA, or other medical treatment for the dermatological disorder 
at issue that is not evidenced by the current record.  The 
appellant should be provided with the necessary authorizations for 
the release of any treatment records not currently on file.  In 
particular, the RO should obtain all dermatological treatment 
records generated by the Los Angeles, California VA Medical 
facilities dated from January 2002 to the present, as well as any 
other records reported by the appellant pertaining to his skin 
disorder and associate them with the claims folder.  

2.  After determining whether any additional evidentiary 
development or notice under the VCAA is necessary and 
accomplishing such, the RO should readjudicate the claim 
pertaining to an increased disability rating for the appellant's 
skin disorder.  Thereafter, if the issue on appeal remains denied, 
a supplemental statement of the case should be provided to the 
appellant and his representative.  The supplemental statement of 
the case should address whether the appellant's claim for an 
increased ratings should be submitted to the Chief Benefits 
Director or the Director, VA Compensation and Pension Service for 
assignment of an extraschedular rating under the provisions of 38 
C.F.R. § 3.321(b)(1) (2003).  After the veteran and his 
representative have had an adequate opportunity to respond, the 
appeal should be returned to the Board for appellate review.  

3.  As to the appellant's claim to reopen the issue of entitlement 
to service connection for a left ankle injury, the RO should issue 
the appellant a Statement of the Case and notification of his 
appellate rights is necessary.  38 C.F.R. § 19.26 (2003).  The 
apellant and his representative are reminded that to vest the 
Board with jurisdiction over this issue, a timely substantive 
appeal to the March 2003 rating decision denying this claim must 
be filed.  38 C.F.R. § 20.202 (2003).  If the appellant perfects 
the appeal as to this issue, it should be returned to the Board 
for appellate review.

No action is required by the appellant until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

